Little, J.
1. It does not appear that the court in its charge unduly emphasized the contentions of the plaintiff to the prejudice of the defendant.
2. One of the instructions complained of being in and of itself correct and pertinent, the same can not be properly treated as erroneous because of a failure to give in the same connection some other instruction appropriate to the case.
3. Whether .the instructions given to the jury with respect to the law of presumptions were or were not in all respects correct, the charge taken all together was not, either with regard to this particular branch of the law, or otherwise, prejudicial to the defendant, but as a whole fairly and sufficiently presented to the jury the law of the case.
é. The evidence, though decidedly conflicting, was sufficient to warrant the verdict ; and the same having been approved by the trial judge, the Supreme Court will allow it to stand. .

Judgment affirmed.


All the Justices concurring.